UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4376


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

     v.

DANIEL ROBERT HUNSBERGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00297-NCT-1)


Submitted:   January 30, 2012             Decided:   February 16, 2012


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Bays Shoaf, ADDISON & SHOAF, Salisbury, North Carolina,
for Appellant.    Anand P. Ramaswamy, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Robert Hunsberger pled guilty to one count of

possession       of   child    pornography          in    violation      of   18     U.S.C.A.

§ 2252A(a)(5)(B) (West Supp. 2011), and was sentenced within the

advisory    Guidelines         range      to   a   term    of     ninety-seven       months’

incarceration.          Hunsberger appealed, and counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that in his view there are no meritorious issues for

appeal     and    alleging      no     error       by     the    district      court,      but

questioning whether, by operation of enhancements contained in

USSG § 2G2.2, Hunsberger’s sentence was unduly severe under the

circumstances.          Hunsberger was advised of his right to file a

pro se supplemental brief but has not done so.

            We have thoroughly reviewed the record and conclude

that Hunsberger’s claim is without merit, and that his sentence

is not procedurally unreasonable.                    See United States v. Morace,

594 F.3d 340, 346-51 (4th Cir.), cert. denied, 131 S. Ct. 307

(2010).       Additionally,          in    accordance           with   Anders,       we   have

reviewed    the       entire   record      in      this    case    and   have      found     no

meritorious issues for appeal.                   We therefore affirm the district

court’s judgment.          This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court

of the United States for further review.                        If the client requests

that   a   petition      be    filed,      but     counsel      believes      that    such    a

                                               2
petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must    state   that    a    copy    thereof   was   served      on   the   client.

Finally, we dispense with oral argument because the facts and

legal    contentions        are   adequately   presented    in    the    materials

before   the    court   and       argument   would   not   aid    the   decisional

process.



                                                                            AFFIRMED




                                         3